Citation Nr: 0124169	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  94-23 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder.

2.  Basic eligibility for a permanent and total disability 
rating for pension purposes based on the appellant's alleged 
estrangement from his spouse.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Cesar P. and Miguel V.


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1990 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans (VA), 
Regional Office (RO).

The veteran and Cesar P. presented testimony at a personal 
hearing held by the Hearing Officer at the local VARO in 
February 1991.  The veteran and Miguel V. presented testimony 
before Members of the Rating Board at the local VARO in July 
1993.  Copies of both hearing transcripts have been 
associated with the veteran's claims folder.

The record reflects that the veteran canceled scheduled April 
1998, October 1999 and December 2000 personal hearings before 
the Hearing Officer at the local VARO.  The issues cited on 
the title page of this decision are the only issues that have 
been fully developed for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim on appeal has been obtained by the agency of 
original jurisdiction.

2.  The VARO denied the veteran's claim of entitlement to 
service connection for a psychiatric disability in a 
September 1960 rating decision.  A June 1982 rating action 
denied the veteran's application to reopen on the basis that 
new and material evidence had not been presented.  The 
veteran was notified of the June 1982 rating action later 
that same month and he did not appeal within one year.  

3.  Probative evidence has been submitted since the June 1982 
RO decision as there is now medical evidence suggesting the 
presence of an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The June 1982 rating decision, denying the veteran's 
claim of entitlement to service connection for a psychiatric 
disability, is final.  38 U.S.C.§ 4005 (1976); 38 C.F.R. 
§ 19.153 (1981); currently 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  Medical evidence submitted since the June 1982 rating 
decision is new and material, and the claim of entitlement to 
service connection for a psychiatric disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, it is noted that the San Juan VARO denied 
entitlement to service connection for a psychiatric 
disability.  At that time, it was found that the veteran's 
diagnosed passive dependency was a constitutional or 
developmental abnormality; insofar as the veteran did not 
manifest a psychiatric disability for VA purposes, service 
connection was precluded by law.  The veteran was informed of 
this adverse determination, as well as his procedural and 
appellate rights, by letter from the RO dated September 23, 
1960.  He did not initiate an appeal.  A June 1982 rating 
action found that new and material evidence to reopen the 
claim of service connection for a psychiatric disability was 
not submitted and the claim was not reopened.  The veteran 
was notified of that rating action later the same month and 
of his appellate rights.  He did not appeal and the June 1982 
rating action is final.  See 38 U.S.C.§ 4005 (1976); 
38 C.F.R. § 19.153 (1981); currently 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).  

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) - The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the CAVC or Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

After a contemporaneous review of the record, the Board finds 
that the appellant has submitted new and material evidence 
such as to reopen his claim of entitlement to service 
connection for a psychiatric disability.  Evidence developed 
since the 1982 RO decision includes several VA treatment 
records, to include a March 1999 mental disorder examination 
report, reflecting the existence of present mental disorder.  
Insofar as these records indicate that the veteran now 
manifests a psychiatric disability for VA purposes, the Board 
finds that the evidence added to the record is "new and 
material" as to the appellant's claim of service connection 
for a psychiatric disability; therefore, the claim is 
reopened.  See 38 C.F.R. § 3.156 (2001).

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the appellant submit a well-grounded 
claim in order to trigger VA's duty to assist.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5107 
(West Supp. 2001).  Regulatory changes have also been made in 
light of VCAA with respect to all claims for VA benefits, to 
include revision of the definition of and duty to assist 
requirements pertaining to new and material evidence claims.  
See Duty to Assist Regulations for VA, 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326).  The Board finds that the new law and 
regulatory changes do not preclude the Board from 
adjudicating the veteran's claim.  This is so because the 
recent regulatory changes with respect to new and material 
evidence are not for application since the veteran filed his 
claim for reopen prior to August 29, 2001.  Additionally, the 
Board is taking action favorable to the veteran by reopening 
the claim.  Reopening the claim, prior to referring the claim 
to the RO for consideration of the merits under the new law 
and regulatory provisions, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim of entitlement to service connection for a 
psychiatric disability is reopened; to this extent only, the 
appeal is granted.


REMAND

The revised statutory and regulatory duty to assist requires 
VA to make all reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The VCAA also requires VA to satisfy several notice 
requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

Based on these changes and review of the record, it is the 
opinion of the Board that additional development needs to be 
accomplished before the appellant's claim can be considered 
further.

As alluded to above, VA treatment records submitted in 
conjunction with this appeal indicate the presence of a 
psychiatric disability for VA purposes.  A March 1999 VA 
examination report indicates an Axis I diagnosis of anxiety 
disorder.

Notwithstanding, the Board notes that none of the veteran's 
examiners have provided an opinion as to the most probable 
etiology of his current psychiatric disorder.

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

The issue of basic eligibility for a permanent and total 
disability rating for pension purposes based on the 
appellant's alleged estrangement from his spouse must be held 
in abeyance pending completion of the development set forth 
below.

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED for the 
following: 

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for claimed mental disorder, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies should then be requested.  
Efforts to obtain these records should 
also be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.  The RO is again advised that 
efforts to obtain VA records should 
continue until they are obtained unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile (38 U.S.C.A. § 5103A(b)(3)).

2.  The RO should then arrange for the 
veteran to be accorded an examination by 
a VA psychiatrist to determine the 
diagnosis of all psychiatric disorders 
that are present.  All necessary special 
studies or tests should be accomplished.  
The examination report should reflect 
review of pertinent material in the 
claims folder.  Therefore, the veteran's 
claims folder including a copy of this 
remand order, should be made available to 
the psychiatrist for review in 
conjunction with the examination.  The 
examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses, enumerating the 
specific diagnostic criteria satisfied 
and the specific findings meeting the 
criteria for any disorder found. The 
examiner must also indicate whether it is 
more likely, less likely or as likely as 
not that any such disorder is related to 
service either by way of incurrence or 
aggravation.  A complete rationale for 
any opinions expressed, positive or 
negative, must be provided.

3.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107), as well as the recent 
regulatory changes made in light of the 
VCAA (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326), are fully 
complied with and satisfied.

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection for a psychiatric 
disability, based on all of the evidence 
of record, to include the additional VA 
treatment records submitted since the 
June 1996 supplemental statement of the 
case.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's accredited representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to cooperate 
by not reporting for any scheduled examination may result in 
the denial of one or more of the remaining claims on appeal.  
38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



